Citation Nr: 0836395	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-10 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
hypertension.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for a left leg condition (tibia and fibula 
impairment).  

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for degenerative disc disease (DDD). 

4.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.  

5.  Entitlement to an initial disability evaluation greater 
than 50 percent for post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1969, 
from May 1980 to May 1986, and from February 2003 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The veteran submitted additional evidence directly to the 
Board.  Because he has waiver initial RO consideration of 
this evidence, it will be considered by the Board in the 
adjudication of this appeal.

The veteran's PTSD, left leg DDD claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence does not show that the veteran's diastolic 
pressure is predominantly 100 or more, or that his systolic 
pressure is predominantly 160 or more, or that he has a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  

2.  The veteran has Level I hearing loss in his right year 
and Level II hearing loss in his left ear.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code (DC) 7101 
(2007).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
4.86, DC 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  By letters dated in November 2003 and April 2005, 
the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence he was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notice letters 
prior to initially adjudicating his claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

As to the veteran's hypertension claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must also be notified that, should an increase 
in disability be found, a disability rating is determined by 
applying relevant Diagnostic Codes that typically provide for 
a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43. 

Here, because the Vasquez-Flores decision was not issued 
until recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, Vazquez-Flores, 22 
Vet. App. at 48.  ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

Here, the Board finds that the notice error did not affect 
the essential fairness of the adjudication because the 
diagnostic criteria for a 10 percent evaluation for 
hypertension were provided to him in the reasons and bases 
portion of the April 2005 statement of the case (SOC).  A 
reasonable person could be expected to read and understand 
these criteria, and that evidence showing his hypertension 
met the requirements for a higher rating was needed for an 
increase to be granted.  Thus, he has actual knowledge of the 
evidence needed to support his claim.

Moreover, as also already mentioned, since providing the 
criteria in April 2005, the RO has readjudicated his claim in 
the November 2005 supplemental statement of the case (SSOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006), 
indicating that, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  

The Board notes that in an April 2006 letter Board 
certification letter, the veteran was informed that 
disability ratings and effective dates would be assigned if 
his claims were granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

As to the duty to assist, the RO has secured the veteran's 
service medical records (SMRs), service personnel records, VA 
medical records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Higher Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

With regard to the veteran's bilateral hearing loss claim, if 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); see also AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
for an original rating remains in controversy when less than 
the maximum available benefit is awarded).  In other words, 
the veteran's rating may be "staged" to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than others.

Hypertension Claim

With regard to the veteran's hypertension claim, where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran asserts that he is entitled to a higher rating 
for his service-connected hypertension, currently assigned a 
noncompensable evaluation under DC 7101, hypertensive 
vascular disease.  38 C.F.R. § 4.104.  

Under DC 7101, a 10 percent rating is warranted when the 
diastolic pressure is predominantly 100 or more, or; the 
systolic pressure is predominantly 160 or more, or; 10 
percent is the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  Id.  

In July 2004, the veteran underwent a VA Agent Orange 
examination.  His blood pressure while seated was 135/78 in 
his right arm and 140/80 in his left arm.  His standing blood 
pressure was 142/80.  

VA treatment records from July 2004 showed blood pressure 
readings of 144/83, 155/93, and 150/92.  In September 2005, 
the veteran underwent a VA hypertension examination.  His 
blood pressure was 153/81 lying down, 141/75 sitting, and 
145/82 standing.  Further, the evidence shows that the 
veteran takes prescription medication to control his 
hypertension.  

To warrant a 10 percent evaluation, the evidence must show 
that the veteran has a diastolic pressure of predominantly 
100 or more.  38 C.F.R. § 4.104.  There is no evidence of 
record to show that his diastolic pressure has ever been 
predominately 100 or more.  He would also be entitled to a 10 
percent evaluation if the evidence showed that his systolic 
pressure was predominantly 160 or more.  Id.  There is no 
evidence of record to show that his systolic pressure has 
reached 160.  Finally, the veteran could receive a 10 percent 
evaluation if the evidence showed that he had a history of 
diastolic pressure over 100 and required continuous 
medication for control.  Id.  While the evidence shows that 
the veteran takes medication to control his hypertension, it 
does not show that he has a history of diastolic pressure 
that was predominantly 100 or more.  His SMRs show diastolic 
pressure that approached 100, but then he was placed on 
medication for control.  Since leaving the military, records 
from 1999 and 2000 showed blood pressure readings of 143/82 
in October 1999, 154/88 in April 2000, and 140/60 in October 
2000.  The evidence does not show a history of diastolic 
pressures of predominantly 100 or more.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's hypertension does not 
more closely approximate a 10 percent rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence is against 
this claim.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Bilateral Hearing Loss

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

The veteran underwent a VA audiology examination in August 
2005.  His pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
82
LEFT
20
25
30
75
85

The average puretone threshold was 45 in the right ear and 54 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 88 
percent in the left ear.  

During the September 2005 VA audiological examination, the 
veteran reported difficulty hearing conversations, especially 
when background noise was present.  That was a description of 
the effect of his disability on his daily activities.  
38 C.F.R. § 4.10.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  

Applying the results of the September 2005 examination to 
Table VI of the VA regulations yields a Roman numeral value 
of I in the right ear and II in the left ear.  Applying these 
values to Table VII, the Board must find that the veteran's 
bilateral hearing loss warrants a noncompensable evaluation, 
and not more.  38 C.F.R. § 4.85.  Therefore, the veteran's 
claim must be denied.  


ORDER

A compensable disability evaluation for hypertension is 
denied.  

An initial compensable disability evaluation for bilateral 
hearing loss is denied. 

REMAND

As the veteran's representative points out, given that the 
veteran now acknowledges having suicidal ideation, his PTSD 
appears to have worsened since the most recent examination, 
which was conducted in September 2005.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his left 
shoulder disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand 
this claim.  

In remanding this claim, the Board notes that in August 2008 
written argument, The American Legion asserts that affording 
the veteran another VA psychiatric examination could help 
substantiate his claim for a higher rating.  

The Board also observes that the veteran receives VA 
treatment for his PTSD and that recent records of his VA care 
have not been associated with the claims folder.  Under the 
law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  For this reason as well, 
this claim must be remanded.

The veteran's representative notes in August 2008 written 
argument, in an August 2004 rating decision, the RO granted 
service connection for the veteran's left leg disability and 
DDD, and assigned noncompensable evaluations.  The veteran 
filed a timely notice of disagreement (NOD) in September 
2004, stating that all conditions warrant a minimum 10 
percent rating.  The RO issued a rating decision in April 
2005 granting 10 percent evaluations for the disabilities, 
and indicated that the decision represented a complete 
benefit of benefits sought on appeal for the two issues 
because the veteran stated that he "wanted a 10 percent 
evaluation" for his left leg disability and DDD when he 
filed his NOD.  This clearly is not the case as he explicitly 
stated that he thought his disabilities warranted a minimum 
evaluation of 10 percent each.  To date the RO has not issued 
the veteran a Statement of the Case (SOC) with respect to 
these claims.  Under the circumstances, the Board agrees with 
The American Legion that it has no discretion and is obliged 
to remand these issues to the RO for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any pertinent 
VA treatment records, dated since 
October 2006.

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
the extent and severity of his 
psychiatric disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests should be performed.  
The examiner should report all 
pertinent findings, to specifically 
include whether the veteran has 
suicidal ideation and the impact of his 
PTSD on his ability to work and to 
establish and maintain social 
relationships.  He or she must also 
estimate the veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner should set forth a 
complete rationale for all findings and 
conclusions in a legible report.

3.  The RO must issue the veteran an 
SOC with respect to his claims seeking 
initial disability evaluations higher 
than 10 percent for his DDD and left 
leg disability, to include notification 
of the need to timely file a 
Substantive Appeal to perfect his 
appeal on these issues.

4.  The RO should reconsider the 
veteran's PTSD claim.  If the benefit 
sought on appeal is not granted in 
full, the RO must issue a supplemental 
statement of the case and the veteran 
should be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


